Per curiam.
Respondent was the subject of several grievances filed with the State Bar of Georgia by former clients. In Case No. S93Y0853, the Investigative Panel of the State Bar found that Respondent had forged his clients’ signatures on a verification of complaint and wilfully misrepresented that the clients had signed it, and received from a client funds with which he was to settle a lawsuit, but did not forward the settlement proceeds to the opposing party for 16 months, during which time judgment was entered against his client. The Investigative Panel determined that Respondent’s actions violated Standard 3 (engaging in illegal professional conduct involving moral turpitude); Standard 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); Standard 45 (knowingly make a false statement of fact or knowingly engage in conduct contrary to a disciplinary rule); Standard 61 (failure to promptly notify a client of receipt of his funds); Standard 65 (commingling of client’s funds with funds of attorney); and Standard 68 (failure to file timely a sworn response to the Notice of Investigation) of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. The Investigative Panel recommended that Respondent be disbarred for the violations.
In Case No. S93Y0720, the State Bar urges that Respondent be publicly reprimanded for his failure to file timely a sworn response to the Notice of Investigation, a violation of Standard 68 of Rule 4-102.
The State Bar requested this court to adopt the Notices of Discipline issued by the Investigative Panel after Respondent failed to file a Notice of Rejection of Discipline. See Rule 4-208.3 (a). Thereafter, Respondent voluntarily surrendered his license to practice law in Georgia. The acceptance of a voluntary surrender of license to practice law is tantamount to disbarment. In the Matter of A. E. Wallace, *129Jr., 262 Ga. 429 (422 SE2d 1) (1992); In the Matter of Jack E. Miller, 262 Ga. 346 (419 SE2d 22) (1992). We accept Respondent’s voluntary surrender of his license to practice law in Georgia and order his name stricken from the rolls of those authorized to practice law in Georgia.
Decided May 17, 1993.
William P. Smith III, General Counsel State Bar, Cynthia Hinrichs Aeree, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.